Shareholder meeting The Fund held a Special Meeting of Shareholders on March 26, 2013. The following proposal was considered by the shareholders: Proposal: To approve a new subadvisory agreement for John Hancock Tax-Advantaged Dividend Income Fund between John Hancock Advisers, LLC and Analytic Advisors, LLC: THE PROPOSAL PASSED ON March 26, 2013. FOR AGAINST ABSTAIN BROKER NON-VOTES 16,299,037.882 472,378.254 608,726.731 2,919,818.000 Tax-Advantaged Dividend Income Fund (HTD) The Fund held a Special Meeting of Shareholders on March 26, 2013. The following proposal was considered by the shareholders: Proposal: To approve a new subadvisory agreement for John Hancock Tax-Advantaged Dividend Income Fund between John Hancock Advisers, LLC and Analytic Advisors, LLC: FOR AGAINST ABSTAIN BROKER NON- VOTES 16,299,037.882 472,378.254 608,726.731 2,919,818.000 The Fund held its Annual Meeting of Shareholders on November 9, 2012. The following proposal was considered by the shareholders: Proposal: Election of thirteen (13) Trustees to serve until the expiration of their respective terms as shown below. Each nominee was elected by the Fund’s shareholders and the votes cast with respect to each Trustee are set forth below. For a Term to Expire in 2016: Total Votes for the Total Votes Withheld Independent Trustees Nominee from the Nominee Deborah C. Jackson 33,565,855 639,458 James M. Oates 33,562,903 642,410 Steven R. Pruchansky 33,585,679 619,634 Non-Independent Trustee Craig Bromley 33,469,466 735,847 For a Term to Expire in 2015: Total Votes for the Total Votes Withheld Independent Trustees Nominee from the Nominee Charles L. Bardelis 33,578,296 627,017 Peter S. Burgess 33,560,510 644,803 Theron S. Hoffman 33,600,410 604,903 Non_Independent Trustee Warren A. Thomson 33,601,166 604,147 For a Term to Expire in 2014: Total Votes for the Total Votes Withheld Independent Trustees Nominee from the Nominee William H. Cunningham 33,543,658 661,655 Grace K. Fey 33,605,042 600,271 Hassell H. McClellan 33,555,342 649,971 Gregory A. Russo 33,585,013 620,300 Non-Independent Trustee James R. Boyle 33,611,390 593,923
